DETAILED ACTION
Applicant’s arguments filed 05/18/2021 have been fully considered.
Further search and consideration are required. The proposed amendment will not be entered.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Deschler et al. (US20130332938A1) in view of Kumar et al. (US20170094002A1), Applicant argues on page 9 that Deschler does not disclose or suggest at least "the network controller node receiving an incoming service request which is addressed to a target device and redirecting communication of the incoming service request to the at least one proxy service node, instead of the target device, based on a rule set", as required by amended claim 1. Deschler also does not disclose or suggest "the rule set being configurable for coordinating provision of a composed service through the at least one proxy service node on behalf of the target device", "the at least one proxy service node processing the service request", and "delivering the requested service as if the requested service is being handled by the target device", as further required by amended claim 1.
	Further consideration are required, but Deschler seems to disclose "the network controller node [individual node] receiving an incoming service request [work unit] which is addressed to a target device [first worker node] and redirecting communication of the incoming service request to the at least one proxy service node [second worker node], instead of the target device, based on a rule set [failure condition]" by showing in [Abstract] an individual node can receive a work assignment, which can then be divided into a plurality work units. A first work unit can then be distributed to a first worker node. The first work unit can be re-distributed to a second worker node in response to determining that the first worker node has experienced a failure condition.
	The Attorney and Examiner also discussed further narrowing the “composed service” in claim 1.

/TAN DOAN/Primary Examiner, Art Unit 2442